AUDREY STRAUSS
United States Attorney for the
Southern District of New York
By:    SHEB SWETT
       EMILY S. DEININGER
       Assistant United States Attorneys
       One St. Andrew’s Plaza
       New York, New York 10007
       (212) 637-6522/2472

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
- -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - X
                                                               :
  UNITED STATES OF AMERICA,
                                                               :
                        Plaintiff,
                                                               :
              -v.-
                                                               :
  ALL MONIES, FUNDS AND ASSETS                                     STIPULATION AND ORDER
  CONTAINED IN MERRILL LYNCH                                   :   OF SETTLEMENT
  ACCOUNT XXXX7N02, HELD IN THE NAME
  OF “AURELIA INFRASTRUCTURE, INC.,”                           :   21 Civ. 3918 (PGG)
  AND ALL FUNDS TRACEABLE THERETO,
  INCLUDING ACCRUED INTEREST,                                  :

                                                               :
                       Defendant-in-rem.
                                                               :
 - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -   X

PAUL G. GARDEPHE, District Judge:

                  This Stipulation and Order (“Stipulation”) is entered into by and among Aurelia

Infrastructure, Inc. (“Aurelia”), Ashraf Ahmed, Tarek Ahmed, Rahed Y. Ahmed, and Saed

Ahmed, (the “Ultimate Beneficial Owners” or “UBOs”), the ultimate beneficial owners of the


                                                         1
funds in Merrill Lynch brokerage account XXXX7N02, held in the name of Aurelia

Infrastructure, Inc. (the “Target Account”), and the United States of America, by its attorney

Audrey Strauss, United States Attorney, Assistant United States Attorneys Sheb Swett and Emily

S. Deininger, of counsel (the “United States”). The signatories to this Stipulation are referred to

collectively herein as the “Parties”.

               WHEREAS, on or about May 3, 2021, the United States filed a Verified

Complaint seeking to forfeit, pursuant to Title 18, United States Code, Section 981(a)(1)(A), the

following funds (the “Forfeiture Complaint”), which were restrained in Merrill Lynch brokerage

account XXXX7N02, held in the name of Aurelia Infrastructure, Inc. (the “Target Account”) on

January 16, 2020 by agents of the United States Drug Enforcement Administration (“DEA”) in

connection with the DEA’s investigation into a narcotics-proceeds money-laundering operation:

               a.      All monies, funds and assets contained in Merrill Lynch brokerage
                       account XXXX7N02, held in the name of Aurelia Infrastructure, Inc., and
                       all funds traceable thereto, including accrued interest

(the “Defendant-in-rem”);

               WHEREAS, this Stipulation is being entered into solely for the purpose of

compromising disputed claims and avoiding the expenses and risks of litigation, and that nothing

contained in this Stipulation shall constitute an admission of liability or fault on the part of

Aurelia or its owners, principals, partners, officers, employees, and beneficiaries, who expressly

deny any fault, liability, or wrongdoing;

               WHEREAS, the Parties have agreed to settle the allegations in the Forfeiture

Complaint without further litigation on the terms set forth below;

               NOW, THEREFORE, IT IS HEREBY STIPULATED, AGREED AND

                                                  2
ORDERED, by and between Audrey Strauss, United States Attorney for the Southern District of

New York, by and through Assistant United States Attorneys Sheb Swett and Emily S.

Deininger, and Aurelia, by and through its attorney, Theresa M. B. Van Vliet, Esq., and the

UBOs, that:

               1.      Aurelia and the UBOs hereby consent to the forfeiture to the United States

of $7,000,000.00 in United States currency from the Target Account (the “Settlement Funds”).

               2.      Upon entry of this Stipulation by the Court, the United States Marshals

Service (“USMS”) will be authorized to seize the Settlement Funds from the Target Account and

to hold the Settlements Funds in its secure custody and control pending entry of a Judgment of

Forfeiture.

               3.      Upon entry of a Judgment of Forfeiture forfeiting the Settlement Funds to

the United States, the Target Account shall be released from the restraint imposed pursuant to the

January 16, 2020 seizure warrant.

               4.      Upon entry of a Judgment of Forfeiture forfeiting the Settlement Funds to

the United States, the United States shall not bring any civil forfeiture action against or otherwise

seek to forfeit any other property owned by Aurelia and/or the UBOs based on any and all

transactions described in the Forfeiture Complaint.

               5.      Aurelia and the UBOs are hereby barred from asserting, or assisting others

in asserting, any claim against the United States of America (“USA”), the DEA, the Department

of Justice (“DOJ”), the U.S. Attorney’s Office for the Southern District of New York (“USAO-

SDNY”), the USMS or any agents and employees of the USA, the DEA, the DOJ, the USAO-

SDNY, or the USMS in connection with or arising out of the seizure, restraint, and/or

                                                 3
constructive possession of the Defendant-in-rem, including, but not limited to, any claim that

there was no probable cause to seize and/or forfeit the Defendant-in-rem, that Aurelia is a

prevailing party, or that Aurelia is entitled to attorney’s fees or any award of interest.

               6.      Aurelia represents that it is the only owner of the Defendant-in-rem and

Settlement Funds, and agrees to hold harmless the USA, the DEA, the DOJ, the USAO-SDNY,

and the USMS as well as any and all employees, officers, and agents of the USA, the DEA, the

DOJ, the USAO-SDNY, and the USMS from any and all claims in connection with or arising out

of the seizure, restraint, and/or constructive possession of the Defendant-in-rem and Settlement

Funds, including but not limited to any third-party claims of ownership of the Defendant-in-rem

and the Settlement Funds, to which the UBOs expressly consent.

               7.      Aurelia and the UBOs, hereby agree to conduct reasonable due diligence

on future deposits in any financial account under their control to ensure that the funds do not

derive from criminal sources. This due diligence will include a reasonable investigation as to

both the source of the funds and the means by which the funds are transferred to any such

account. Additionally, Aurelia and the UBOs agree that they will not knowingly conduct any

cross-border money transfers involving the United States or U.S. financial institutions by means

of unlicensed money services businesses, unregulated currency exchanges, or any informal

financial networks, directly or indirectly, or facilitate any such transfers on behalf of others,

regardless of whether those transactions are conducted for business purposes or as part of a

money services business if such transactions would be in violation of United States or foreign

laws. The authorized representatives and UBOs of Aurelia signing this Stipulation and Order on

its behalf hereby certify that all current owners and principals of Aurelia have been advised of

                                                  4
and have agreed to abide by the commitments and restrictions set forth in this paragraph. Aurelia

shall further require that any future owners and principals of Aurelia taking ownership or control

from one or more of the UBOs agree to abide by the commitments and restrictions set forth in

this paragraph.

               8.      Aurelia and the UBOs hereby agree to waive all rights to appeal or

otherwise challenge or contest the validity of this Stipulation.

               9.      Each party shall bear its own costs and attorney’s fees.

               10.     This Stipulation may be executed in counterparts, each of which shall

constitute an original as against the party whose signature appears on it. All executed

counterparts shall be deemed to be one and the same instrument. This Stipulation shall become

binding when one or more counterparts, individually or taken together, bears the signature of all

parties.

               11.     A facsimile or electronic image of the original signature of any party

executing this Stipulation shall be deemed an original signature and shall constitute an original as

against the party whose signature appears in the facsimile or electronic image.




           [THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]




                                                 5
AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York
Attorney for the United States

By:
                                                   5/06/2021
       SHEB SWETT/EMILY S. DEININGER                    DATE
       Assistant United States Attorneys
       One St. Andrew’s Plaza
       New York, New York 10007
       (212) 637-6522


AURELIA INFRASTRUCTURE, INC.


By:
                                                       DATE

By:
       THERESA M. B. VAN VLIET, ESQ.                   DATE
       Genovese Joblove & Battista
       200 East Broward Boulevard, Suite 1110
       Fort Lauderdale, FL 33301
       (954) 453-8000
       Attorney for Aurelia Infrastructure, Inc.

          [THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]




                                              6
AGREED AND CONSENTED TO

AUDREY STRAUSS
                t
United States Atorney  for the
Southern District of New· York
Attorney for the United States

Bv:
       SHEB SWETT/EMILY S. DEININGER                 DATE
       Assistant United States Attorneys
       One St. Andrew·s Plaza
       New York. New York 10007
       (212) 637-6522


AURELIA INFRASTRUCTURE. lNC.


Bv: _,,(}��l/f   1   •'--,11/·   1                   ·(IS,:   ·D �   -2 v t I
                                                     DATE

� tk�4fTHERESA '.\I!. B. VAN VLIET. ESQ.
                                                      �/1p/2oz.1
                                                     DATE
                                                         ..
       Genovese .Joblo\·e & Battista
       200 East Broward BouleYard. Suite 1110
       Fort Lauderdale. FL 33301
       (95--0 453-8000
       Attorne_vfc>r Aurelia b�/1\asrructure. Inc.

          [THE REMAINDER OF THIS P.A.GE LEFT INTENTIONALLY BLANKJ




                                                 6
